Case 3:19-cv-01671-BR   Document 31-17   Filed 10/21/19   Page 1 of 7




                        EXHIBIT 6
 Case 3:19-cv-01671-BR             Document 31-17         Filed 10/21/19        Page 2 of 7




From: Marc Slinger <msl@trithornbulk.com>
Sent: 7/12/2019 4:05:25 PM
To: chart.gva@lightshipchartering.com <chart.gva@lightshipchartering.com>
Cc: Trithorn Bulk - Chartering <cht@trithornbulk.com>
Subject: RE: mv AMIS INTEGRITY- thrithorn (REF:1908TZR00)

GLG/Marc

As per previous exchange subs have been lifted in time

Please urgently advise owners comments on cp if any

There was a rumor in the market that the owners had withdrawn the ship due to unpaid hire, would
drybulk please be so kind to clarify the situation

Best regards

Marc Slinger

Direct: +45 4422 7519
Mobile: +41 7990 26352
E-mail: msl@trithornbulk.com




From: Lightship Chartering GVA <chart.gva@lightshipchartering.com>
Sent: 11. juli 2019 07:52
To: Marc Slinger <msl@trithornbulk.com>
Subject: Fw: mv AMIS INTEGRITY- thrithorn (REF:1908TZR00)

110719-GLG048914 - Gianluca Garufi, Dir. +41 22 317 8123 - Mob. +41 79 448
5331


RE MV AMIS INTEGRITY OR SUB/TRITHORN BULK A/S

FURTHER TO MSGES EXCHANGED PLEASED TO RECAP MAIN TERMS AGREED AS FOLL:

- NEGO/FIXTURE TO BE KEPT STRICTLY PANDC


MV AMIS INTEGRITY OR SUB

MV AMIS INTEGRITY
BUILT/YEAR: 2017
VESSEL TYPE: BULK CARRIER
BUILDER: IMABARI SHIPBUILDING CO
FLAG: PANAMA
CLASS: TBN
Case 3:19-cv-01671-BR      Document 31-17     Filed 10/21/19   Page 3 of 7




DWT: 63,469 M/T
DRAFT (SUMMER): 13.418 M
LENGTH (L.0.A.) / (L.B.P.): 199.98 M / 195.00 M
BREADTH : 32.24 M
GROSS/ NET TONNAGE: 35,825 / 21,075
TPC : 61.40 MTS
CAPACITY(GRA IN/ BALE) : 80,497.70 M3 / 76,176.27 M3
HOLD/ HATCH: 5/5 HATCH COVER : FOLDING
TYPE (HYDRA ULIC DRIVEN) HATCH OPEN
1.: L. 18.40M X B. 18.72M
2.~5.: L. 23.20M X B. 18.72M
VESSEL IS CO2 FITTED.
VESSEL IS FITTED WITH A60 BULKHEAD
CARGO GEAR :
CRANE 4 SETS X 30 MT
CRANE UNABLE TANDEM AT SAME TIME
GRAB X4 (12M3)
+++ ALL DETAILS ABOUT+++

PARTY APPEARING AS OWNS IN THIS CP:

DRY BULK SINGAPORE PTE LTD
1 ROBINSON ROAD, #17-00 AIA TOWER
SINGAPORE 048542
EMAIL: OPERATIONS@DRYBULKSINGAPORE.COM / CHARTERING@DRYBULKSINGAPORE.COM

- PERFORMING VSL TO BE MAX 20 YEARS, IACS CLASSED, WITH A PANDI CLUB
  WHICH IS A MEMBER OF GROUP OF PANDI CLUB.

- OWNERS WARRANT THAT DURING THE CURRENCY OF THIS CHARTER-PARTY :
  VESSEL SHALL NOT CHANGE OWNERSHIP AND/OR CLASS WITHOUT CHARTERERS'
  WRITTEN CONSENT.

- CLASSED HIGHEST LLOYDS REGISTER OR EQUIVALENT I.A.C.S. AND CLASS
  WILL BE FULLY MAINTAINED DURING THE CURRENCY OF THIS CHARTER PARTY.

- THE VESSEL IS FULLY SUITABLE FOR GRAB DISCHARGE AND IS A
  BULK CARRIER, SINGLE DECK STEEL FLOORED.

- VESSEL OWNERS/ CARRIERS IS FULLY PANDI COVERED WITH ?INTERNATIONAL GROUP
OF
PANDI CLUBS? WHICH SHALL BE
   MAINTAINED DURING THE CURRENCY OF THIS CHARTER PARTY.

- THE VESSEL'S HULL AND MACHINERY INSURANCE SHALL BE FULLY MAINTAINED
  AND WILL NOT BE CHANGED. H&M VALUE: USO XXXXXX COVERED THROUGH : XXXXX

- VESSEL'S HATCH COVERS ARE WEATHERTIGHT. CHARTERERS SHALL HAVE THE
  OPTION OF PERFORMING A HOSE TEST IF THEY SHALL DECIDE SO.

- VESSEL WILL NOT BE SCHEDULED FOR BREAK UP OR SOLD FOR SCRAP DURING
  THIS CHARTER OR AFTER COMPLETION OF THIS VOYAGE.

- BOTH THE VESSEL AND THE COMPANY COMPLY WITH THE ISM CODE, AND THE ISPS
CODE
ACCORDING
  THE IMO REGULATIONS/NEW SOLAS CONVENTION AND ITS LATEST UPDATES.

- THE VESSEL DOES NOT PRESENT ANY STRUCTURAL, STABILITY AND/ OR FIRE
  SAFETY MEASURES DEFICIENCIES.
Case 3:19-cv-01671-BR           Document 31-17     Filed 10/21/19     Page 4 of 7




- VESSEL IS SUITABLE FOR CARRYING THE INTENDED CARGO
  COVERED BY THIS C/P WITHOUT ANY BAGGING/ STRAPPING/ SECURING

PLS ADV LAST 3 CGOES AND ITINERARY - REVERTING

- A/C TRITHORN BULK A/S
  STRANDVEJEN 56
  DK-2900 HELLERUP
  DENMARK

- 40,000 10 PCT MOLOO SBM ABT 54' WOG
  CHRTS HV THE OPTIONS OF LOADING 1 HOLD SOYHULLS SF ABT 58 WOG
  CHRTS FURTHER HA VE OPTION FOR OTHER HLESS GRA INS PROVIDED SAM E DOESN'T
AFFECT
  VSLS INTAKE
  IF MORE THAN ONE GRADES TO BE LOADED, SAM E TO BE NATURALLY SEPARATED BY
  VESSELS HOLDS

- 1 SB 1 SAFE PORT(S) UPRVR PLATE NOT ABOVE BUT
   INCLUDING SAN LORENZO/SAN MARTIN TIMBUES AND T6 -
   IF LOADING ADM AGRO (EX TRANSITO), COFCO PGSM (EX NIDERA )       ADD USD 0,75PMT
ON
   TTL CARGO.

- NAA BSA ON ECSA PORT    (S)   / ALW AFLOAT AT DISCH PORT(S)

- LOADPORT
  UPRIVER PLATE NOT ABV SAN LORENZO BUT INCL T6 QUEBRACHO OR VICENTIN

- OWNERS CONFIRM VESSEL WILL LEAVE THE BERTH AS SOON AS POSSIBLE,         BUT NOT
EARLIER THAN COMPLETION OF LOADING AND  FREE PRACTIQUE. ANY TIME,         COSTS OR
PENALTIES
FROM THE TERMINAL BECAUSE OF NON-
COMPLIANCE WITH SAM E TO BE FOR OWNERS ACCOUNT WHA TSOEVER.

- OVERTIME AT LOAD PORT TO BE FOR THE PARTY ORDERING SAM E

- DISCHARGE PORT(S):     1 SB SA EACH 1/2 SP SPAIN HUELVA TARRA GONA RA NGE - GEO
ROTATION

- FINAL DISCH PORTS/ ROTATION TO BE DECLARED LATEST 5 DAYS PRIOR VSSLS ETA
GIB


- OWNERS ARE RESPONSIBLE TO SATISFY THEMSELVES OF ANY RESTRICTIONS AT ALL
ENDS
AT DISCH INT TARRA GONA CARTAGENA CADIZ HUELVA BUT CHRTRS TO GTEE LPORT
DRAFT TO
BE PREVAILING
 (I.E. ARRVL DRA FT WILL BE SAM E OR MORE THEN SAILING DRA FT)

- VSL TO BE LEFT IN SEAWORTHY TRIM CONDITIONS BETW PORTS/BERTH

- LAYCAN 22-27 JULY 2019

- NOR NOT TO BE TENDERED BEFORE LAYDAYS

- SHOULD VESSEL NOT HAVE GIVEN WRITTEN NOTICE OF READINESS ON OR BEFORE
ABOVE
CANCELLING DATE AND TIME, THEN CHRTRS OR THEIR AGENTS SHALL HAVE THE OPTION
OF
Case 3:19-cv-01671-BR       Document 31-17      Filed 10/21/19   Page 5 of 7




CANCELLING THIS CHARTER
AT ANY TIME,   BUT NOT LATER THAN THE DAY OF VESSEL'S READINESS.

- FRT PER INTAKEN MT FIO SPOUT TRIMMED:

- USO 31.00 PMT BSS 1/2  BSS HUELVA CADIZ CARTAGENA TARRAGONA RGE 8000
BENDS
- USO 0.90 PMT BSS ADDTNL IF 7000 BENDS

- AT LOAD : 8,000 MT CHOP 7,000 MT PER WWD OF 24 CONSEC HRS
  TIME FROM SATNOON UNTILL 8 AM MONDAY OR 5 PM DAY PREC HOLI
  TILL 8 AM NXT WRKNG DAY NOT TO COUNT EIU

- AT DISCHA RGE: 8,000 MT CHOP 7,000 MT PER WWD OF 24 CONSEC HRS
  TIME FROM 5 PM FRI UNTILL 8 AM MONDAY OR 5 PM DAY PREC HOLI
  TILL 8 AN NXT WRKNG DAY NOT TO COUNT EIU

- LOAD DISCH RA TE OPT TO BE DECLARED LATEST ON ACCEPTANCE OF PERFORMING VSL

- NOR AT LOAD TO BE TENDERED MONDAY TO FRIDAY 0900/1700 HRS+ SAT 0900/1200
  HRS AND TIME STARTS COUNTING NEXT WKING DAY AT 0800HRS AM

- NOR AT DISCHA RGE TO BE TENDERED MONDAY TO FRIDAY 0900/1700 HRS
  AND TIME STARTS COUNTING NEXT WKING DAY AT 0800HRS AM

- TIME TO COUNT ON ARRIVAL 2ND DISCHARGE PORT IF DURING LCL OFFICE HRS,
OWISE
  NEXT RESUMPTION OF WORK SHIFT EIU

- DEMURRAGE TO BE DECLARED WITH VSL NOMINATION USO 18.500 / PDPR HDWTS

- FULL FREIGHT DEEMED EARNED ON S/R BL(S),   DISCOUNTLESS AND NON-RETURNABLE
  CARGO AND/OR VSL LOST OR NOT LOST.

95 PERCENT FREIGHT, LESS COMMISSION AND ESTIMATED DESPATCH, TO BE PAID
WITHIN 3
BANKING DAYS AFTER SIGNING/RELEASING CLEAN ON BOARD, "FREIGHT PAYABLE AS
PER
CP"
OR IN CHOPT "FREIGHT PREPAID " BIL L (S) OF LADIN G. IN CASE OF FREIGHT PREPAID
BLS
SAM E TO BE RELEASED UPON RECEIPT OF CHRTS BANK'S WRITTEN CONFIRMATION THAT
100
PCT FREIGHT HAS BEEN IRREVOCABLY PAID. THE FINALIZATION OF ACCOUNTS IS TO
BE
SETTLED BETWEEN OWNERS AND CHARTERERS WITHIN 30 DAYS AFTER COMPLETION OF
DISCHARGE AND PRESENTATION OF FINAL FREIGHT ACCOUNT INCLUDING DEMURRA GE AND
PRESENTATION OF FINAL SUPPORT COPIES OF THE NOTICE OF READINESS AND
STATEMENT
OF FACT.
WEIGHT TO DETERMINED BY SHORE SCALES AT ALL ENDS


- OWNERS BANK DETAILS
  TRA DEWIND GMBH (TRA DEWIND)
  FLUGHAFENSTRA SSE 83, 41066 MFNCHENGLADBACH, GERMANY
  TEL.: +49-2161-69779-0 / FAX : +49-2161-69779-79
  EMAIL: FOR EU DEBTORS: HANDLING@TRA DEWINDFINANCE.COM
  WEBSITE: WWW.TRADEWINDFINANCE.COM

ALL OUR ACCOUNTS RECEIVABLES   (CURRENTLY OUTSTANDING AND FUTURE)   ARE
Case 3:19-cv-01671-BR           Document 31-17    Filed 10/21/19   Page 6 of 7




ASSIGNED TO TRA DEWIND AND WILL BE SERVICED BY TRA DEWIND. THEREFORE,
EFFECTIVE IMMEDIATELY, PAYMENTS FOR ALL GOODS AND SERVICES SUPPLIED MUST
BE MADE DIRECTLY INTO THE FOLLOWING ACCOUNT:

ACCOUNT HOLDER: TRADEWIND GMBH
HAM BURG COMMERCIAL BANK AG
BLZ/ROUTING 210 500 00
USO A/C 1200056965
IB AN: DE3 921050000120005 696 5
SWIFT-BIC HSHNDEHH

OR ANY OTHER ACCOUNT AS ADVISED IN WRITING BY TRA DEWIND.
PLEASE FIND INTRO LETTER ATTACHED

- TAX ES /DUES ON CARGO CHRTS ACCT

- TAX ES/DUES ON VSL OWS ACCT

- FREIGHT TAX,   IF ANY,   FOR OWNS' ACCNT

- EXTRA INSURA NCE,   IF ANY,   TO BE FOR CHRTS' ACCNT

- TAX ES/DUES ON VSL OWS ACCT WHERE ALL OR PART OF THE PORT DUES OR ANY
OTHER
EXPENSES WHICH ARE NORMALLY PAID BY THE VESSEL ARE CALCULATED BASIS PER TON
OF
CARGO LOADED OR DISCHARGED THEN SAM E TO BE FOR OWNERS' ACCOUNT

- CHABE

- OFAC CL -

 IT IS A CONDITION OF THIS CHARTER THAT NEITHER OWNERS, THE VESSEL,
 NOR ANY OTHER DISPONENT OWNERS NOR CHARTERERS IN THE CHARTER CHAIN
 APPEAR ON THE UNITED STATES DEPARTMENT OF THE TREASURY OFFICE OF
 FOREIGN ASSETS CONTROL SPECIALLY DESIGNATED NATIONALS & BLOCKED
  PERSONS ('OFAC SON') LIST NOR ON THE LIST ANNEXED TO THE EUROPEAN
  COUNCIL DECISION CONCERNING RESTRICTIVE MEASURES AGAINST IRAN OF 26
  JULY 2010 ( "EU COUNCIL DECISION") .

 OWNERS WILL PROVIDE CHARTERERS WITH THE FULL STYLE OF ALL DISPONENT
 OWNERS AND CHARTERERS IN THE CHARTER CHAIN WITHIN 24 HOURS OF FIXING.

 WITHOUT PREJUDICE AND IN ADDITION TO ANY OTHER RIGHTS CHARTERERS MAY
 HAVE, CHARTERERS MAY REJECT THE VESSEL AND/OR CANCEL THIS CHARTER AT
 ANY TIME IF ANY OF THE ABOVE PERSONS OR ENTITIES APPEAR ON OR ARE
 ASSOCIATED WITH A PERSON OR ENTITY ON THE OFAC SON LIST OR ON THE
 LIST OF THE EU COUNCIL DECISION.

 OWNERS SHALL ASSUME LIABILITY FOR AND SHALL INDEMNIFY, DEFEND AND
 HOLD HARMLESS THE CHARTERERS AGAINST ANY LOSS AND/OR DAMAGE
 WHATSOEVER, INCLUDING BUT NOT LIMITED TO CONSEQUENTIAL LOSS AND
 DAMAGE, FINES, PENALTIES AND ALL LEGAL COSTS ARISING FROM THE
 OWNERS' FAILURE TO COMPLY WITH THIS CLAUSE.

 ANY DELAY CAUSED BY OWNERS' FAILURE TO COMPLY WITH THIS CLAUSE SHALL
 NOT COUNT AS LAYTIME OR, IF VESSEL IS ON DEMURRAGE, TIME ON DEMURRAGE.

 NOTHING IN THIS CHARTER SHALL BE CONSTRUED AS REQUIRING EITHER PARTY
 TO ACT IN ANY MANNER INCONSISTENT WITH, PENALIZED BY OR PROHIBITED
 UNDER UN, EU, UK OR USA LAWS OR REGULATIONS, TRADE OR EXPORT
Case 3:19-cv-01671-BR       Document 31-17        Filed 10/21/19   Page 7 of 7




  CONTROLS,   EMBARGOES ORBOYCOTTS OF ANY KIND.

- OWNER GUARANTEE THAT PERFORMING VESSEL IS NEITHER ISRA ELI NOR
  REGISTRERED IN   ISRAEL NOR OF ISRA ELI FLAG. MOREOVER OWNERS
  GUARA NTEE THAT PERFORMING VESSEL IS IN ALL RESPECT SUITABLE FOR
  TRA DING ARAB CUONTRIES. IF REQUIERED BY CHARTERERS, OWNERS TO ISSUE
  A LETTER TO THIS EFFECT

- INSOLVENCY CLAUSE   :

  OWNERS WARRA NT THAT THEY ARE SOLVENT. IF OWNERS BECOME INSOLVENT; OR
  AN ORDER IS MADE OR RESOLUTION PASSED, OR IS IN THE CHARTERERS'
  REASONABLE JUDGMENT LIKELY TO BE MADE OR PASSED, FOR OWNERS' WINDING
  UP, DISSOLUTION, LIQUIDATION, REHABILITATION, RECEIVERSHIP OR
  BANKRUPTCY; OR OWNERS ENTER INTO AN ARRA NGEMENT OR COMPOSITION WITH
  OR FOR THE BENEFIT OF THEIR CREDITORS; AND/OR OWNERS SUSPEND OR ARE
  UNABLE TO PERFORM THEIR OBLIGATIONS UNDER THIS CHARTERPARTY OR PAY
  THEIR DEBTS AS THEY BECOME DUE, CHARTERERS WILL BE ENTITLED AT THEIR
  OPTION AND WITHOUT PREJUDICE TO ANY OTHER RIGHTS TO:

   (A) PROVIDE WRITTEN NOTICE TO OWNERS OF ANY OR ALL OF THE EVENTS
  LISTED ABOVE; AND
  (B) AFTER THREE (3) DAYS FROM THE DATE OF SUCH NOTICE AND PROVIDED
  THE EVENT(S) COMPLAINED OF HAVE NOT BEEN FULLY REMEDIED:
  (I) TERMINATE THIS CHARTERPARTY WITH IMMEDIATE EFFECT, AND WITHOUT
  ANY LIABILITY ON THE PART OF CHARTERERS; AND/OR
  (II) SET OFF ANY AM OUNTS BELIEVED IN GOOD FAITH AND ON REASONABLE
  GROUNDS TO BE PAYABLE BY OWNERS TO CHARTERERS WHETHER UNDER THIS
  CHARTERPARTY OR OTHERWISE WHATSOEVER, AGAINST ANY AM OUNTS BELIEVED
  IN GOOD FAITH AND ON REASONABLE GROUNDS TO BE PAYABLE BY CHARTERERS
  TO OWNERS WHETHER UNDER THIS CHARTERPARTY OR OTHERWISE WHATSOEVER;
  AND/OR

  (III) WITHHOLD ANY AM OUNTS PAYABLE BY CHARTERERS TO OWNERS AS
  SECURITY FOR ANY AM OUNTS WHICH THE CHARTERERS ARE ENTITLED TO SET
  OFF UNDER THIS CHA RTERPARTY OR OTHERWISE; AND/OR

  (IV) DISCHARGE AND/OR TRA NSHIP CARGO AND/OR BUNKERS WITH THE
  ASSOCIATED COSTS TO BE FOR THE ACCOUNT OF OWNERS.
  OWNERS SHALL REIMBURSE TO THE CHARTERERS ANY LOSS AND EXPENDITURE
  AND INDEMNIFY CHARTERERS AGAINST ANY LOSS WHICH THE CHARTERERS MAY
  INCUR BY REASON OF SUCH CANCELLATION.
  THIS PROVISION SHALL NOT APPLY TO, NOR BE INCORPORA TED INTO, ANY
  BILL OF LADING.

- 3,75 ADDCOM PLUS 0.75 PCT LIGHTSHIP GVA PLUS 0.75 PCT MEGACHART ON FDD

- OWISE SUB DETS - CHRTS CP WITH LOGICAL ALTERA TIONS AS PER AGREED M/T

- SUB CHRTS CONFIRMA TION W/I   lB00hrs swiss time today

E N D S

Best regards-glg
